Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application filed on 04/28/2021, of a continuation application filed on 01/13/2020, of a continuation application filed on 08/06/2018 of an application filed on 08/24/2012 in which claims 1-13 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/28/2021.

Drawings

The Examiner contends that the drawings submitted on 04/28/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected on the ground of nonstatutory double patenting over claims 1-50 of U.S. Patent No. 10,536,722. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-50 of U.S. Patent No. 10,536,722, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-13 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-13 are rejected on the ground of nonstatutory double patenting over claims 1-50 of U.S. Patent No. 10,070,152. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-50 of U.S. Patent No. 10,070,152, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-13 of the instant 

Claims 1-13 are rejected on the ground of nonstatutory double patenting over claims 1-30 of U.S. Patent No. 8,923,407. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30 of U.S. Patent No. 8,923,407, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-13 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of U.S. Patent Number 11,025,960. This is a statutory double patenting rejection.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Fu et al. (US 2012/0294353) discloses a method for sample adaptive offset (SAO) filtering and SAO parameter signaling, the method comprising: determining sample adaptive offset (SAO) parameters for a plurality of regions of a reconstructed picture wherein the SAO parameters comprise an indicator of an SAO filter type and at least one SAO offset, applying SAO filtering to the plurality of regions of the reconstructed picture according to the SAO parameters ([0028]-[0031], [0034], [0035], [0040], [0043], [0045], and [0049]); and encoding the SAO parameters in a slice data portion of a bit stream, wherein the SAO parameters for the associated plurality of the regions and data for the associated plurality of the regions are interleaved in the slice data portion of the bit stream ([0029]-[0030]; [0034] and [0039] and TABLE associated with [0039]; FIG. 12B; [0040], [0043], and [0049]-[0056] – “in LCU-based SAO, each LCU has its own SAOP and SAOP1 through SAOP15 are used by the fifteen LCUs (LCU1 through LCU15) respectively”; also see FIGs. 13-15 where it shows for different LCU regions (and the corresponding SAOP regions), different run signal values and merge-above flag values; also LCU’s are part of a slice, hence any slice where there are LCU’s with its own SAOP will have SAO parameters interleaved in that slice data portion of the bit stream, as would be known according to the HEVC standard employed by Fu in [0028]-[0035]).

Francois et al. (US 2012/0327999) discloses intra mode coding in the High Efficiency Video Coding (HEVC) standard ([0004]), wherein the regions are non-overlapping regions ([0160] – “A slice is a 

Fu-II et al. (US 2013/0259118) discloses methods and apparatuses for video decoding and encoding with in-loop processing of reconstructed video (abstract), wherein the plurality of non-overlapping regions further comprises a first non-overlapping region with an immediate left nearest neighbor non-overlapping region, and encoding a first merge flag in the bit stream if the SAO parameters determined for the left nearest neighbor non-overlapping region are to be applied to the first non-overlapping region ([0029]-[0030] – merge left flag).

Fu-III et al. (US 2012/0177107) discloses an apparatus and method for sample adaptive offset to restore intensity shift of processed video data. In a video coding system, the video data are subject to various processing such as prediction, transformation, quantization, deblocking, and adaptive loop filtering. Along the processing path in the video coding system, certain characteristics of the processed video data may be altered from the original video data due to the operations applied to video data. For example, the mean value of the processed video may be shifted. Therefore, the pixel intensity shift has to be carefully compensated or restored to alleviate the artifacts. Accordingly a sample adaptive offset scheme is disclosed that can take into consideration of the dynamic characteristics within a frame using a region partition scheme. Furthermore, the sample adaptive offset scheme also supports multiple SAO types that can be tailored to the characteristics of processed video data and achieve better quality (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 5, and 11, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Claims 1-13 would be allowable if the above double patenting and 101 rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482